DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered. Currently, claims 24-44 are pending with claims 1-23 cancelled, and claims 24, 34, and 42 amended. The following is a complete response to the April 29, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Smith et al. (US Pat. Pub. 2009/0057369 A1).
Regarding claim 42, Smith provides for a surgical instrument system, comprising: a battery pack for powering a surgical instrument (removable battery pack as in [0246]), an electrical circuit configurable in a first physical state and a second physical state (1100 as in figure 36; see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells being a first physical state, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells being a second physical state), and wherein said electrical circuit comprises an anode (anode connection to the cells 1510), a cathode (cathode connection to the cells 1510), a first cell (1510a), and a second cell (one of the remaining 1510), wherein, upon electrically coupling said anode and said cathode to the surgical instrument (via the insertion of the removable battery pack to the device), said electrical circuit transitions from the first physical state to the second physical state, wherein said first cell and said second cell are electrically decoupled in the first physical state (via the first switch position as in [0246] to use only the power of 1510a), wherein said first cell and said second cell are electrically coupled in the second physical state (via [0246] providing for the use of all power of 1510a/1510), and wherein an attachment of said battery pack to said surgical instrument causes said anode and said cathode to become electrically coupled (via the battery pack having the anode and cathode connections as noted above and being electrically connected to one another when inserted into the surgical device), and wherein said anode and said cathode are electrically decoupled when said battery pack is not attached to the surgical instrument (via battery pack having the anode and cathode connections as noted above and being electrically isolated from one another when the battery pack is removed from the device).
Smith fails to specifically provide that the electrical circuit is in the battery pack. The Examiner, however, is of the position that the location of the movement of the switch from the surgical instrument to the battery pack would have been obvious consideration to one of ordinary skill in the art when designing the surgical instrument arrangement of Smith. The Examiner is of the position that the switching arrangement described in Smith would work equally as well in either placement to provide for the disclosed high and low power drive of the surgical instrument. Additionally, the Examiner notes that the moving of the electrical circuit would have been further obvious given that since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 43, in view of the obviousness set forth in the rejection of claim 34 above, the electrical circuit would be provided for in the battery pack. Given that the electrical circuit is within the battery pack, the resultant battery pack would further comprise a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells).
Claims 24-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pat. Pub. 2009/0057369 A1) further in view of Smith et al. (US Pat. Pub. 2009/0143798 A1), hereinafter “Smith ‘798”.
Regarding claim 24, Smith discloses a surgical instrument system comprising a surgical instrument comprising an electrical circuit (device 1100 as in figures 37/38 with an electrical circuit therein), and a battery pack attachable to said surgical instrument to selectively apply a voltage potential across said electrical circuit (see [0246] providing for the removable battery pack at 1500), wherein said battery pack comprises a first cell and a second cell ([0246] provides for one or more batteries 1510 with each providing an individual cell), wherein an attachment of said battery pack to said surgical instrument directly causes said first cell to become electrically coupled to said second cell (see [0246] discussing that 1510a is electrically separate from the remainder of the cells of 1510 with the attachment of the pack 1500 configured to directly cause the electrical coupling of 1510a to the remainder of 1510 through the closing of the electrical circuit in [0246] providing for powering of the motor via all the cells).
While Smith provides that the battery pack is attachable to the surgical instrument and for the surgical instrument to have an electrical circuit, Smith is silent with respect to the specific manner of coupling between the battery pack and the surgical instrument so as to provide for by electrical coupling of the first cell to the second cell via mechanically closing a portion of said electrical circuit. Smith ‘798 discloses an exemplary of coupling an electrical circuit in a surgical instrument with a removable battery pack. Smith ‘798 specifically sets forth for the provision of electrical contacts 1426 in figure 14 for providing electrical connection between the battery pack and the surgical instrument. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the contact arrangement in Smith ‘798 with the surgical instrument and battery pack of Smith to provide for an exemplary known manner of providing electrical power from the removable battery pack to the surgical instrument. In utilizing contacts as in Smith ‘798, the attachment of the battery pack to the surgical instrument would then provide for the mechanical closing of a portion of the electrical circuit of the surgical instrument in that the battery pack would close the power supply portion of the circuit formed in part by the two contacts such that power can be sent from the battery pack to the surgical instrument. This would further provide for direct coupling of the first cell to the second cell when all the cells are providing power.
	Regarding claim 25, Smith provides for an end effector (see figure 18 providing for an end effector).
Regarding claim 26, Smith provides that the end effector comprises a replaceable staple cartridge (see [0139] providing for a replaceable cartridge 60 at the end of 30).
Regarding claim 27, Smith provides that end effector comprises a tissue-cutting element (cutting element required to provide for the cutting in [0122])
	Regarding claim 28, Smith provides that the electrical circuit further comprises an electric motor (see [0246] with the electrical circuit in the device including a motor 1520).
	Regarding claim 29, Smith provides that the first cell comprises a first lithium-ion cell, and wherein said second cell comprises a second lithium-ion cell (see [0246] with the cells being lithium-ion cells via the use of lithium-ion batteries CR123 or CR2).
Regarding claim 30, Smith provides that the battery pack further comprises a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells).
	Regarding claim 31, Smith provides that the battery pack further comprises a plurality of additional cells electrically coupled to said electrical circuit upon the attachment of said battery pack to said surgical instrument (1510 has four additional cells as per figures 37/38).
	Regarding claim 33, in view of the combination with Smith ‘798 above, the combined surgical instrument provides the electrical circuit further comprises a first instrument electrode and a second instrument electrode (via the instrument side portion of the contacts 1426 from Smith ‘798), and wherein said battery pack further comprises: an anode electrically coupled to said first cell; and a cathode electrically coupled to said second cell (the battery pack side of the contacts 1426 from Smith ‘798). The combined arrangement also provides that upon the attachment of said battery pack to said surgical instrument, said first instrument electrode contacts said anode and said second instrument electrode contracts said cathode (in view of the anode and cathode arrangement of the battery pack in figures 37 and 38 of Smith, and the electrical contacts for each respective connection of 1426 via Smith ‘798).
Regarding claim 44, Smith provides for the first cell and the second cell ([0246] provides for one or more batteries 1510 with each providing an individual cell with 1510a being a first cells and a second at 1510 being the second cell). Smith further provides that the first cell is not electrically coupled to the second cell when the battery pack is not attached to the surgical instrument (see [0246] discussing that 1510a is electrically separate from the remainder of the cells of 1510 with coupling occurring through the electrical circuit in [0246] only to provide power of the motor via all the cells).
Regarding claim 34, Smith provides for a surgical instrument system, comprising: a surgical instrument (device 1100 as in figures 37/38 with an electrical circuit therein) a battery pack (see [0246] providing for the removable battery pack at 1500), an electrical circuit configurable in a first state and a second state (1100 as in figure 36; see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells), wherein said battery pack comprises a first cell and a second cell (first cell formed by 1510a and the second cell formed by a second of 1510), wherein, attaching said battery pack to said surgical instrument, causes said electrical circuit to transition from the first state to the second state, wherein said first cell and said second cell are electrically decoupled in the first state, and wherein said first cell and said second cell are electrically coupled in the second state (via attachment of the battery pack to the surgical instrument and with the functionality of the switch as in [0246] to be in a first state with only 1510a providing energy to a second state where all the cells of 1510a/1510 are providing energy after attachment).
Smith fails to specifically provide that the electrical circuit is in the battery pack. The Examiner, however, is of the position that the location of the movement of the switch from the surgical instrument to the battery pack would have been obvious consideration to one of ordinary skill in the art when designing the surgical instrument arrangement of Smith. The Examiner is of the position that the switching arrangement described in Smith would work equally as well in either placement to provide for the disclosed high and low power drive of the surgical instrument. Additionally, the Examiner notes that the moving of the electrical circuit would have been further obvious given that since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
While Smith, in view of the modification above, provides that the battery pack is attachable to the surgical instrument and for the battery pack to have the electrical circuit, Smith is silent with respect to the specific manner of coupling between the battery pack and the surgical instrument so as to provide for a mechanical transition of the electrical circuit of a battery pack from the first state to the second state. Smith ‘798 discloses an exemplary of coupling an electrical circuit in a removable battery pack with a surgical instrument. Smith ‘798 specifically sets forth for the provision of electrical contacts 1426 in figure 14 for providing electrical connection between the battery pack and the surgical instrument. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the contact arrangement in Smith ‘798 with the surgical instrument and battery pack of Smith to provide for an exemplary known manner of providing electrical power from the removable battery pack to the surgical instrument. In utilizing contacts as in Smith ‘798, the attachment of the battery pack to the surgical instrument would then provide for the mechanical transition of a portion of the electrical circuit of the battery pack in that the attachment of the battery pack would close the power supply portion of the circuit formed in part by the two contacts such that power can be sent from the battery pack to the surgical instrument. 
Regarding claim 35, Smith provides for an end effector (see figure 18 providing for an end effector).
Regarding claim 36, Smith provides that the end effector comprises a replaceable staple cartridge (see [0139] providing for a replaceable cartridge 60 at the end of 30).
Regarding claim 37, Smith provides that end effector comprises a tissue-cutting element (cutting element required to provide for the cutting in [0122]).
Regarding claim 38, Smith provides that the electrical circuit further comprises an electric motor (see [0246] with the electrical circuit in the device including a motor 1520).
Regarding claim 39, Smith provides that the first cell comprises a first lithium-ion cell, and wherein said second cell comprises a second lithium-ion cell (see [0246] with the cells being lithium-ion cells via the use of lithium-ion batteries CR123 or CR2).
Regarding claim 40, in view of the obviousness set forth in the rejection of claim 34 above, the electrical circuit would be provided for in the battery pack. Given that the electrical circuit is within the battery pack, the resultant battery pack would further comprise a switch intermediate said first cell and said second cell (1100 as in figure 36), and wherein said switch is configured to electrically couple said first cell and said second cell upon the attachment of said battery pack to said surgical instrument (see [0235], [0240] and [0246] with the isolation of cell 1510a from the remainder of the cells, with the connection of the pack to the device providing for actuation of 1100 to connect all six cells).
Regarding claim 41, Smith provides that the combined surgical instrument comprises a battery pack receptacle (space to receive the removable pack of figures 37/38 and [0246]) comprising a first instrument electrode and a second instrument electrode (via the instrument side portion of the contacts 1426 from Smith ‘798), wherein said battery pack further comprises: an anode electrically coupled to said first cell; and a cathode electrically coupled to said second cell (the battery pack side of the contacts 1426 from Smith ‘798). The combined arrangement also provides that upon the attachment of said battery pack to said surgical instrument, said first instrument electrode contacts said anode and said second instrument electrode contracts said cathode (in view of the anode and cathode arrangement of the battery pack in figures 37 and 38 of Smith, and the electrical contacts for each respective connection of 1426 via Smith ‘798).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pat. Pub. 2009/0057369 A1) in Smith et al. (US Pat. Pub. 2009/0143798 A1), hereinafter “Smith ‘798”, as applied to claim 24 above, and further in view of Vincent et al. (US Pat. No. 5,741,305).
Regarding claim 32, Smith fails to provide that the surgical instrument comprises a battery pack receptacle defining an asymmetrical profile, wherein said battery pack defines a complementary asymmetrical profile configured to receive said battery pack in a particular orientation. Smith ‘798 fails to cure this deficiency. Vincent discloses an exemplary surgical device similar to that of Smith, and specifically provides for the use of a surgical device including a removable battery pack (20 with 28). Vincent specifically provides for the use of an asymmetrical profile of the battery pack and receptacle (see the Abstract providing for the “asymmetric cross-section”) to ensure for a particular orientation (again, see the Abstract). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an asymmetric profile for the battery pack receptacle along with a corresponding profile for the battery pack to the instrument of Smith in light of the teaching of Vincent. Such would ensure for the battery pack to be properly oriented with respect to the contacts within the receptacle for coupling with the contacts of the battery pack.
Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks filed April 29, 2022, with respect to a) the rejection of independent claim 24 under 35 U.S.C. 102(b) as being anticipated by Smith and b) the rejection of independent claim 34 under 35 U.S.C. 103 as being unpatentable over Smith have been fully considered and are persuasive. Specifically, the prior interpretations of the Smith reference fail to properly address the newly presented limitations in each of the noted claims.  Therefore, the respective rejections of claims 24 and 34 and their respective dependent claims have been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:

Claims 24-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pat. Pub. 2009/0057369 A1) further in view of Smith et al. (US Pat. Pub. 2009/0143798 A1), hereinafter “Smith ‘798”.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pat. Pub. 2009/0057369 A1) in Smith et al. (US Pat. Pub. 2009/0143798 A1), hereinafter “Smith ‘798”, as applied to claim 24 above, and further in view of Vincent et al. (US Pat. No. 5,741,305).

It is the Examiner’s position that the newly cited Smith ‘798 reference readily cures the noted deficiency in the Smith reference with respect to the mechanical closing in claim 24 and the mechanical transitions as in claim 34 for at least the reasoning set forth in the action above.
Applicant's arguments filed April 29, 2022 on page 8 of the Remarks with respect to the rejection of independent claim 42 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In as much the Examiner can determine, Applicant’s has not specifically set forth any remarks against independent claim 42. Claim 42 is devoid of language referring to the “mechanical” features argued against with respect to claim 34 (or even independent claim 24). 
For the sake of completeness, the Examiner notes that the rejection of claim 42 is predicated on the rearranging of the electrical circuit in the surgical instrument of Smith to be in the battery pack. The Examiner maintains that the position that the location of the movement of the switch from the surgical instrument to the battery pack would have been obvious consideration to one of ordinary skill in the art when designing the surgical instrument arrangement of Smith. The Examiner further maintains that the switching arrangement described in Smith would work equally as well in either placement to provide for the disclosed high and low power drive of the surgical instrument. Applicant’s recitation of the “physical” states in claim 42 is different in scope than the mechanical coupling recited in claims 24 and 34, and argued against on page 8 of the Remarks. Thus, the Examiner maintains that the rejection of claims 42 and 43 under 35 U.S.C. 103 as being unpatentable over Smith remains tenable for at least the reasoning set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794